UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-768 CATERPILLAR INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 37-0602744 (IRS Employer I.D. No.) dams Street, Peoria, Illinois (Address of principal executive offices) 61629 (Zip Code) Registrant's telephone number, including area code: (309) 675-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer”, “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [ X] At September 30, 2008, 603,233,837 shares of common stock of the registrant were outstanding. Page1 Table of Contents Page Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 62 Item 4. Controls and Procedures 62 Part II – Other Information Item 1. Legal Proceedings 63 Item 1A. Risk Factors 63 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 68 Item 3. Defaults Upon Senior Securities * Item 4. Submission of Matters to a Vote of Security Holders * Item 5. Other Information * Item 6. Exhibits 69 * Item omitted because no answer is called for or item is not applicable. Page2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements Caterpillar Inc. Consolidated Statement of Results of Operations (Unaudited) (Dollars in millions except per share data) Three Months Ended September 30, 2008 2007 Sales and revenues: Sales of Machinery and Engines $ 12,148 $ 10,668 Revenues of Financial Products 833 774 Total sales and revenues 12,981 11,442 Operating costs: Cost of goods sold 9,704 8,270 Selling, general and administrative expenses 1,061 938 Research and development expenses 437 357 Interest expense of Financial Products 291 289 Other operating expenses 315 275 Total operating costs 11,808 10,129 Operating profit 1,173 1,313 Interest expense excluding Financial Products 59 69 Other income (expense) 138 51 Consolidated profit before taxes 1,252 1,295 Provision for income taxes 395 395 Profit of consolidated companies 857 900 Equity in profit (loss) of unconsolidated affiliated companies 11 27 Profit $ 868 $ 927 Profit per common share $ 1.43 $ 1.45 Profit per common share – diluted 1 $ 1.39 $ 1.40 Weighted average common shares outstanding (millions) - Basic 607.0 638.3 - Diluted 1 624.8 660.0 Cash dividends declared per common share $ — $ — 1 Diluted by assumed exercise of stock-based compensation awards using the treasury stock method. See accompanying notes to Consolidated Financial Statements. Page3 Caterpillar Inc. Consolidated Statement of Results of Operations (Unaudited) (Dollars in millions except per share data) Nine Months Ended September 30, 2008 2007 Sales and revenues: Sales of Machinery and Engines $ 35,924 $ 30,602 Revenues of Financial Products 2,477 2,212 Total sales and revenues 38,401 32,814 Operating costs: Cost of goods sold 28,349 23,706 Selling, general and administrative expenses 3,094 2,796 Research and development expenses 1,221 1,047 Interest expense of Financial Products 854 839 Other operating expenses 892 760 Total operating costs 34,410 29,148 Operating profit 3,991 3,666 Interest expense excluding Financial Products 203 228 Other income (expense) 325 232 Consolidated profit before taxes 4,113 3,670 Provision for income taxes 1,249 1,155 Profit of consolidated companies 2,864 2,515 Equity in profit (loss) of unconsolidated affiliated companies 32 51 Profit $ 2,896 $ 2,566 Profit per common share $ 4.72 $ 4.00 Profit per common share – diluted 1 $ 4.57 $ 3.87 Weighted average common shares outstanding (millions) - Basic 613.2 641.0 - Diluted 1 633.2 662.7 Cash dividends declared per common share $ .78 $ .66 1 Diluted by assumed exercise of stock-based compensation awards using the treasury stock method. See accompanying notes to Consolidated Financial Statements. Page4 Caterpillar Inc. Consolidated Statement of Financial Position (Unaudited) (Dollars in millions) September 30, 2008 December 31, 2007 Assets Current assets: Cash and short-term investments $ 2,138 $ 1,122 Receivables – trade and other 9,580 8,249 Receivables – finance 8,094 7,503 Deferred and refundable income taxes 839 816 Prepaid expenses and other current assets 583 583 Inventories 9,290 7,204 Total current assets 30,524 25,477 Property, plant and equipment – net 11,817 9,997 Long-term receivables – trade and other 685 685 Long-term receivables – finance 15,024 13,462 Investments in unconsolidated affiliated companies 100 598 Noncurrent deferred and refundable income taxes 1,337 1,553 Intangible assets 536 475 Goodwill 2,234 1,963 Other assets 1,972 1,922 Total assets $ 64,229 $ 56,132 Liabilities Current liabilities: Short-term borrowings: Machinery and Engines $ 1,858 $ 187 Financial Products 6,315 5,281 Accounts payable 5,149 4,723 Accrued expenses 3,668 3,178 Accrued wages, salaries and employee benefits 1,115 1,126 Customer advances 1,946 1,442 Dividends payable — 225 Other current liabilities 1,112 951 Long-term debt due within one year: Machinery and Engines 353 180 Financial Products 5,844 4,952 Total current liabilities 27,360 22,245 Long-term debt due after one year: Machinery and Engines 4,265 3,639 Financial Products 15,529 14,190 Liability for postemployment benefits 4,796 5,059 Other liabilities 2,170 2,116 Total liabilities 54,120 47,249 Commitments and contingencies (Notes 10 and 12) Redeemable noncontrolling interest (Note 16) 464 — Stockholders' equity Common stock of $1.00 par value: Authorized shares: 900,000,000 Issued shares: (9/30/08 and 12/31/07 – 814,894,624) at paid-in amount 2,993 2,744 Treasury stock (9/30/08 – 211,660,787; 12/31/07 – 190,908,490) at cost (11,109 ) (9,451 ) Profit employed in the business 19,673 17,398 Accumulated other comprehensive income (loss) (1,912 ) (1,808 ) Total stockholders' equity 9,645 8,883 Total liabilities, redeemable noncontrolling interest and stockholders' equity $ 64,229 $ 56,132 See accompanying notes to Consolidated Financial Statements. Page5 Caterpillar Inc. Consolidated Statement of Changes in Stockholders' Equity (Unaudited) (Dollars in millions) Accumulated other comprehensive income (loss) Common Treasury Profit employed in the Foreign currency Pension & other post- retirement Derivative financial instruments Available- for-sale Nine Months Ended September 30, 2007 stock stock business translation benefits 1 and other securities Total Balance at December 31, 2006 $ 2,465 $ (7,352 ) $ 14,593 $ 471 $ (3,376 ) $ 48 $ 10 $ 6,859 Adjustment to adopt FIN 48 — — 141 — 141 Balance at January 1, 2007 2,465 (7,352 ) 14,734 471 (3,376 ) 48 10 7,000 Profit — — 2,566 — 2,566 Foreign currency translation — — — 190 — — — 190 Pension and other postretirement benefits Amortization of actuarial (gain) loss,net of tax of $91 — 171 — — 171 Amortization of prior service cost, net of tax of $7 — 13 — — 13 Amortization of transition asset/obligation, net of tax of $1 — 2 — — 2 Derivative financial instruments and other Gains (losses) deferred, net of tax of $19 — 34 — 34 (Gains) losses reclassified to earnings, net of tax of $30 — (52 ) — (52 ) Available-for-sale securities Gains (losses) deferred, net of tax of $9 — 14 14 (Gains) losses reclassified to earnings, net of tax of $3 — (6 ) (6 ) Comprehensive income (loss) 2,932 Dividends declared — — (423 ) — (423 ) Common shares issued from treasury stock for stock-based compensation: 11,052,070 21 290 — 311 Stock-based compensation expense 125 — 125 Tax benefits from stock-based compensation 148 — 148 Shares repurchased: 20,900,000 — (1,485 ) — (1,485 ) Balance at September 30, 2007 $ 2,759 $ (8,547 ) $ 16,877 $ 661 $ (3,190 ) $ 30 $ 18 $ 8,608 Nine Months Ended September 30, 2008 Balance at December 31, 2007 $ 2,744 $ (9,451 ) $ 17,398 $ 749 $ (2,594 ) $ 19 $ 18 $ 8,883 Adjustment to adopt measurement date provisions of FAS 158, net of tax 2 — — (33 ) — 17 — — (16 ) Balance at January 1, 2008 2,744 (9,451 ) 17,365 749 (2,577 ) 19 18 8,867 Profit — — 2,896 — 2,896 Foreign currency translation, net of tax of $107 — — — (234 ) (3 ) — — (237 ) Pension and other postretirement benefits Amortization of actuarial (gain) loss, of FAS 158, net of tax of $61 — 113 — — 113 Amortization of prior service cost, net of tax of $0 — 1 — — 1 Amortization of transition asset/obligation, net of tax of $1 — 1 — — 1 Derivative financial instruments and other Gains (losses) deferred, net of tax of $63 — 90 — 90 (Gains) losses reclassified to earnings, net of tax of $16 — (18 ) — (18 ) Available-for-sale securities Gains (losses) deferred, net of tax of $39 — (72 ) (72 ) (Gains) losses reclassified to earnings, net of tax of $1 — 1 1 Comprehensive income (loss) 2,775 Dividends declared — — (475 ) — (475 ) Common shares issued from treasury stock for stock-based compensation: 4,514,729 8 120 — 128 Stock-based compensation expense 163 — 163 Tax benefits from stock-based compensation 54 — 54 Shares repurchased: 25,267,026 3 — (1,778 ) — (1,778 ) Stock repurchase derivative contracts 24 — 24 Cat Japan share redemption 4 — — (113 ) — (113 ) Balance at September 30, 2008 $ 2,993 $ (11,109 ) $ 19,673 $ 515 $ (2,465 ) $ 91 $ (53 ) $ 9,645 1 Pension and other postretirement benefits include net adjustments for Caterpillar Japan Limited (Cat Japan) of $1 million and $(3) million for the nine months ended September 30, 2008 and 2007, respectively.The ending balances were $53 million and $40 million at September 30, 2008 and 2007, respectively.See Note 16 regarding the Cat Japan share redemption. 2 Adjustments to profit employed in the business and pension and other postemployment benefits were net of tax of $(17) million and $9 million, respectively. 3 Amount consists of $1,716 million of cash-settled purchases and $62 million of derivative contracts. 4 See Note 16 regarding the Cat Japan share redemption. See accompanying notes to Consolidated Financial Statements. Page6 Caterpillar Inc. Consolidated Statement of Cash Flow (Unaudited) (Dollars in millions) Nine Months Ended September 30, 2008 2007 Cash flow from operating activities: Profit $ 2,896 $ 2,566 Adjustments for non-cash items: Depreciation and amortization 1,453 1,301 Other 84 38 Changes in assets and liabilities: Receivables – trade and other (676 ) 850 Inventories (1,380 ) (715 ) Accounts payable and accrued expenses 790 268 Customer advances 321 541 Other assets – net 154 (89 ) Other liabilities – net (372 ) 670 Net cash provided by (used for) operating activities 3,270 5,430 Cash flow from investing activities: Capital expenditures – excluding equipment leased to others (1,362 ) (969 ) Expenditures for equipment leased to others (1,082 ) (971 ) Proceeds from disposals of property, plant and equipment 754 302 Additions to finance receivables (11,168 ) (9,797 ) Collections of finance receivables 7,402 7,908 Proceeds from sales of finance receivables 710 800 Investments and acquisitions (net of cash acquired) (139 ) (130 ) Proceeds from sales of available-for-sale securities 292 196 Investments in available-for-sale securities (270 ) (286 ) Other – net 116 336 Net cash provided by (used for) investing activities (4,747 ) (2,611 ) Cash flow from financing activities: Dividends paid (700 ) (617 ) Common stock issued, including treasury shares reissued 128 311 Payment for stock repurchase derivative contracts (38 ) — Treasury shares purchased (1,716 ) (1,485 ) Excess tax benefit from stock-based compensation 55 143 Proceeds from debt issued (original maturities greater than three months) - Machinery and Engines 49 125 - Financial Products 13,971 7,381 Payments on debt (original maturities greater than three months) - Machinery and Engines (173 ) (169 ) - Financial Products (10,715 ) (7,754 ) Short-term borrowings (original maturities three months or less) – net 1,646 (374 ) Net cash provided by (used for) financing activities 2,507 (2,439 ) Effect of exchange rate changes on cash (14 ) — Increase (decrease) in cash and short-term investments 1,016 380 Cash and short-term investments at beginning of period 1,122 530 Cash and short-term investments at end of period $ 2,138 $ 910 All short-term investments, which consist primarily of highly liquid investments with original maturities of three months or less, are considered to be cash equivalents. See accompanying notes to Consolidated Financial Statements. Page7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. A.Basis of Presentation In the opinion of management, the accompanying financial statements include all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of (a) the consolidated results of operations for the three and nine month periods ended September 30, 2008 and 2007, (b) the consolidated financial position at September 30, 2008 and December 31, 2007, (c) the consolidated changes in stockholders' equity for the nine month periods ended September 30, 2008 and 2007, and (d) the consolidated statement of cash flow for the nine month periods ended September 30, 2008 and 2007.The financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America (U.S. GAAP) and pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain amounts for prior periods have been reclassified to conform to the current period financial statement presentation. Interim results are not necessarily indicative of results for a full year. The information included in this Form 10-Q should be read in conjunction with the audited financial statements and notes thereto included in our Company's annual report on Form 10-K for the year ended December 31, 2007 (2007 Form 10-K). Comprehensive income is comprised of profit, as well as adjustments for foreign currency translation, derivative instruments designated as cash flow hedges, available-for-sale securities and pension and other postretirement benefits. Total comprehensive income for the three months ended September 30, 2008 and 2007 was $571 million and $1,067 million, respectively. Total comprehensive income for the nine months ended September 30, 2008 and 2007 was $2,775 million and $2,932 million, respectively. The December 31, 2007 financial position data included herein is derived from the audited consolidated financial statements included in the 2007 Form 10-K, but does not include all disclosures required by U.S. GAAP. B.Nature of Operations We operate in three principal lines of business: (1) Machinery— A principal line of business which includes the design, manufacture, marketing and sales of construction, mining and forestry machinery—track and wheel tractors, track and wheel loaders, pipelayers, motor graders, wheel tractor-scrapers, track and wheel excavators, backhoe loaders, log skidders, log loaders, off-highway trucks, articulated trucks, paving products, skid steer loaders and related parts. Also includes logistics services for other companies and the design, manufacture, remanufacture, maintenance and services of rail-related products. (2) Engines— A principal line of business including the design, manufacture, marketing and sales of engines for Caterpillar machinery; electric power generation systems; on-highway vehicles and locomotives; marine, petroleum, construction, industrial, agricultural and other applications; and related parts.Also includes remanufacturing of Caterpillar engines and a variety of Caterpillar machine and engine components and remanufacturing services for other companies.Reciprocating engines meet power needs ranging from 5 to 21,500 horsepower (4 to over 16 000 kilowatts).Turbines range from 1,600 to 30,000 horsepower (1 200 to 22 000 kilowatts). (3) Financial Products— A principal line of business consisting primarily of Caterpillar Financial Services Corporation (Cat Financial), Caterpillar Insurance Holdings, Inc. (Cat Insurance), Caterpillar Power Ventures Corporation (Cat Power Ventures) and their respective subsidiaries.Cat Financial provides a wide range of financing alternatives to customers and dealers for Caterpillar machinery and engines, Solar gas turbines as well as other equipment and marine vessels.Cat Financial also extends loans to customers and dealers.Cat Insurance provides various forms of insurance to customers and dealers to help support the purchase and lease of our equipment.Cat Power Ventures is an investor in independent power projects using Caterpillar power generation equipment and services. Our Machinery and Enginesoperations are highly integrated.Throughout the Notes, Machinery and Engines represents the aggregate total of these principal lines of business. 2. New Accounting Pronouncements FIN 48 – In July 2006, the Financial Accounting Standards Board (FASB) issued FIN 48 “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” to create a single model to address accounting for uncertainty in tax positions. FIN 48 clarifies that a tax position must be more likely than not of being sustained before being recognized in the financial statements. As required, we adopted the provisions of FIN 48 as of January 1, 2007.The following table summarizes the effect of the initial adoption of FIN 48. Page8 Initial adoption of FIN 48 January 1, 2007 Prior to FIN 48 Adjustment FIN 48 Adjustment January 1, 2007 Post FIN 48 Adjustment (Millions of dollars) Deferred and refundable income taxes $ 733 $ 82 $ 815 Noncurrent deferred and refundable income taxes 1,949 211 2,160 Other current liabilities 1,145 (530 ) 615 Other liabilities 1,209 682 1,891 Profit employed in the business 14,593 141 14,734 SFAS 157 – In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157 (SFAS 157), “Fair Value Measurements.” SFAS 157 provides a common definition of fair value and a framework for measuring assets and liabilities at fair values when a particular standard prescribes it. In addition, the statement expands disclosures about fair value measurements. In February 2008, the FASB issued final Staff Positions that (1) deferred the effective date of this Statement for one year for certain nonfinancial assets and nonfinancial liabilities (see below) and (2) removed certain leasing transactions from the scope of the Statement.We applied this new accounting standard to all other fair value measurements effective January 1, 2008. The adoption of SFAS 157 did not have a material impact on our financial statements. See Note 15 for additional information. FSP 157-2 –In February 2008, the FASB issued FASB Staff Position on Statement 157 "Effective Date of FASB Statement No. 157" (FSP 157-2).FSP 157-2 delays the effective date of SFAS 157 for nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed on a recurring basis, to fiscal years beginning after November 15, 2008.Our significant nonfinancial assets and liabilities that could be impacted by this deferral include assets and liabilities initially measured at fair value in a business combination and goodwill tested annually for impairment.The adoption of FSP 157-2 is not expected to have a significant impact on our financial statements. FSP 157-3 –In October 2008, the FASB issued FASB Staff Position on Statement 157 "Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active” (FSP 157-3).FSP 157-3 clarifies how FAS 157 should be applied when valuing securities in markets that are not active by illustrating key considerations in determining fair value.It also reaffirms the notion of fair value as the exit price as of the measurement date.FSP 157-3 was effective upon issuance, which included periods for which financial statements have not yet been issued.This new accounting standard has been adopted for our financial statements ended September 30, 2008.The adoption of FSP157-3 did not have a material impact on our financial statements. SFAS 158 – In September 2006, the FASB issued Statement of Financial Accounting Standards No. 158 (SFAS 158), “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106 and 132(R).”SFAS 158 requires recognition of the overfunded or underfunded status of pension and other postretirement benefit plans on the balance sheet.Also, the measurement date – the date at which the benefit obligation and plan assets are measured – is required to be the company’s fiscal year-end.We adopted the balance sheet recognition provisions at December 31, 2006, and adopted the year-end measurement date effective January 1, 2008 using the “one measurement” approach.Under the one measurement approach, net periodic benefit cost for the period between any early measurement date and the end of the fiscal year that the measurement provisions are applied are allocated proportionately between amounts to be recognized as an adjustment of retained earningsand net periodic benefit cost for the fiscal year.Previously, we used a November 30th measurement date for our U.S. pension and other postretirement benefit plans and September 30th for our non-U.S. plans.The following summarizes the effect of adopting the year-end measurement date provisions as of January 1, 2008.See Note 9 for additional information. Adoption of SFAS 158 year-end measurement date January 1, 2008 Prior to SFAS 158 Adjustment SFAS 158 Adjustment January 1, 2008 Post SFAS 158 Adjustment (Millions of dollars) Noncurrent deferred and refundable income taxes $ 1,553 $ 8 $ 1,561 Liability for postemployment benefits 5,059 24 5,083 Accumulated other comprehensive income (loss) (1,808 ) 17 (1,791 ) Profit employed in the business 17,398 (33 ) 17,365 Page9 SFAS 159 – In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159 (SFAS 159), “The Fair Value Option for Financial Assets and Financial Liabilities – including an amendment of SFAS No. 115.” SFAS 159 creates a fair value option under which an entity may irrevocably elect fair value as the initial and subsequent measurement attribute for certain financial assets and liabilities on a contract by contract basis, with changes in fair values recognized in earnings as these changes occur.We adopted this new accounting standard on January 1, 2008. We have not elected to measure any financial assets or financial liabilities at fair value which were not previously required to be measured at fair value. Therefore, the adoption of SFAS 159 did not have a material impact on our financial statements. SFAS 141R & SFAS 160 – In December 2007, the FASB issued Statement of Financial Accounting Standards No. 141 (revised 2007) (SFAS 141R), “Business Combinations,” and No. 160 (SFAS 160), “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51.” SFAS 141R requires the acquiring entity in a business combination to recognize the assets acquired and liabilities assumed. Further, SFAS 141R also changes the accounting for acquired in-process research and development assets, contingent consideration, partial acquisitions and transaction costs.Under SFAS 160, all entities are required to report noncontrolling (minority) interests in subsidiaries as equity in the consolidated financial statements. In addition, transactions between an entity and noncontrolling interests will be treated as equity transactions. SFAS 141R and SFAS 160 will become effective for fiscal years beginning after December 15, 2008. We will adopt these new accounting standards on January 1, 2009.We do not expect the adoption to have a material impact on our financial statements. SFAS 161 – In March 2008, the FASB issued Statement of Financial Accounting Standards No. 161 (SFAS 161), “Disclosures about Derivative Instruments and Hedging Activities – an amendment of FASB Statement No. 133.” SFAS 161 expands disclosures for derivative instruments by requiring entities to disclose the fair value of derivative instruments and their gains or losses in tabular format.SFAS 161 also requires disclosure of information about credit risk-related contingent features in derivative agreements, counterparty credit risk, and strategies and objectives for using derivative instruments.SFAS 161 will become effective for fiscal years beginning after November 15, 2008.We will adopt this new accounting standard on January 1, 2009.We do not expect the adoption to have a material impact on our financial statements. SFAS 162 –In May 2008, the FASB issuedStatement of Financial Accounting Standards No. 162 (SFAS 162), “The Hierarchy of Generally Accepted Accounting Principles.” SFAS 162 identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with U.S. GAAP. SFAS 162 will become effective 60 days following the SEC’s approval of the Public Company Accounting Oversight Board amendments to AU Section 411, “The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles.”This statement is not expected to result in a change in our current practice. SFAS 163 –In May 2008, the FASB issued Statement of Financial Accounting Standards No. 163 (SFAS 163), “Accounting for Financial Guarantee Insurance Contracts – an interpretation of FASB Statement No. 60.” SFAS 163 requires that an insurance enterprise recognize a claim liability prior to an event of default (insured event) when there is evidence that credit deterioration has occurred in an insured financial obligation. It also requires disclosure about (1) the risk-management activities used by an insurance enterprise to evaluate credit deterioration in its insured financial obligations and (2) the insurance enterprise’s surveillance or watch list.SFAS 163 will become effective for fiscal years beginning after December 15, 2008.We will adopt this new accounting standard on January 1, 2009.We do not expect the adoption to have a material impact on our financial statements. 3. Stock-Based Compensation Statement of Financial Accounting Standards No. 123 (revised 2004), “Share-Based Payment” (SFAS 123R), requires that the cost resulting from all stock-based payments be recognized in the financial statements based on the grant date fair value of the award.Our stock-based compensation primarily consists of stock options, stock-settled stock appreciation rights (SARs) and restricted stock units (RSUs).We recognized pretax stock-based compensation cost in the amount of $56 million and $163 million for the three and nine months ended September 30, 2008, respectively; and $43 million and $125 million for the three and nine months ended September 30, 2007, respectively. The following table illustrates the type and fair market value of the stock-based compensation awards granted during the nine month periods ended September 30, 2008 and 2007, respectively: 2008 2007 # Granted Fair Value Per Award # Granted Fair Value Per Award SARs 4,476,095 $ 22.32 4,195,188 $ 20.73 Stock options 410,506 22.32 231,615 20.73 RSUs 1,511,523 69.17 1,282,020 59.94 Page10 The following table provides the assumptions used in determining the fair value of the stock-based awards for the nine month periods ended September 30, 2008 and 2007, respectively: Grant Year 2008 2007 Weighted-average dividend yield 1.89% 1.68% Weighted-average volatility 27.14% 26.04% Range of volatilities 27.13-28.99% 26.03-26.62% Range of risk-free interest rates 1.60-3.64% 4.40-5.16% Weighted-average expected lives 8 years 8 years As of September 30, 2008, the total remaining unrecognized compensation cost related to nonvested stock-based compensation awards was $167 million, which will be amortized over the weighted-average remaining requisite service periods of approximately 2.0 years. Our long-standing practices and policies specify all stock-based compensation awards are approved by the Compensation Committee (the Committee) of the Board of Directors on the date of grant.The stock-based award approval process specifies the number of awards granted, the terms of the award and the grant date.The same terms and conditions are consistently applied to all employee grants, including Officers. The Committee approves all individual Officer grants.The number of stock-based compensation awards included in an individual’s award is determined based on the methodology approved by the Committee.In 2007, under the terms of the Caterpillar Inc. 2006 Long-Term Incentive Plan (approved by stockholders in June of 2006), the Committee approved the exercise price methodology to be the closing price of the Company stock on the date of grant. 4. Derivative Instruments and Hedging Activities Our earnings and cash flow are subject to fluctuations due to changes in foreign currency exchange rates, interest rates and commodity prices.In addition, the amount of Caterpillar stock that can be repurchased under our stock repurchase program is impacted by movements in the price of the stock.Our Risk Management Policy (policy) allows for the use of derivative financial instruments to prudently manage foreign currency exchange rate, interest rate, commodity price and Caterpillar stock price exposures.Our policy specifies that derivatives not be used for speculative purposes.Derivatives that we use are primarily foreign currency forward and option contracts, interest rate swaps, commodity forward and option contracts and stock repurchase contracts. Our derivative activities are subject to the management, direction and control of our senior financial officers.Risk management practices, including the use of financial derivative instruments, are presented to the Audit Committee of the Board of Directors at least annually. Foreign Currency Exchange Rate Risk Foreign currency exchange rate movements create a degree of risk by affecting the U.S. dollar value of sales made and costs incurred in foreign currencies. Movements in foreign currency rates also affect our competitive position as these changes may affect business practices and/or pricing strategies of non-U.S.-based competitors. Additionally, we have balance sheet positions denominated in foreign currency, thereby creating exposure to movements in exchange rates. Our Machinery and Engines operations purchase, manufacture and sell products in many locations around the world. As we have diversified revenue and cost base, we manage our future foreign currency cash flow exposure on a net basis. We use foreign currency forward and option contracts to manage unmatched foreign currency cash inflow and outflow. Our objective is to minimize the risk of exchange rate movements that would reduce the U.S. dollar value of our foreign currency cash flow. Our policy allows for managing anticipated foreign currency cash flow for up to five years. We generally designate as cash flow hedges at inception of the contract any Australian dollar, Brazilian real, British pound, Canadian dollar, Chinese yuan, euro, Japanese yen, Mexican peso, Singapore dollar, New Zealand dollar or Swiss franc forward or option contracts that meet the requirements for hedge accounting. Designation is performed on a specific exposure basis to support hedge accounting. The remainder of Machinery and Engines foreign currency contracts is undesignated. We designate as fair value hedges specific euro forward contracts used to hedge firm commitments. As of September 30, 2008, $46 million of deferred net gains (net of tax) included in equity ("Accumulated other comprehensive income (loss)" in the Consolidated Statement of Financial Position) are expected to be reclassified to current earnings ("Other income (expense)" in the Consolidated Statement of Results of Operations) over the next 12 months. The actual amount recorded in “Other income (expense)” will vary based on the exchange rates at the time the hedged transactions impact earnings. Page11 In managing foreign currency risk for our Financial Products operations, our objective is to minimize earnings volatility resulting from conversion and the remeasurement of net foreign currency balance sheet positions. Our policy allows the use of foreign currency forward and option contracts to offset the risk of currency mismatch between our receivables and debt. All such foreign currency forward and option contracts are undesignated. Gains (losses) included in current earnings [Other income (expense)] on undesignated contracts: Three Months Ended September 30, Nine Months Ended September 30, (Millions of dollars) 2008 2007 2008 2007 Machinery and Engines $ 33 $ 14 $ 32 $ 22 Financial Products 151 (42 ) 45 (52 ) $ 184 $ (28 ) $ 77 $ (30 ) Gains and losses on the Financial Products contracts above are designed to offset balance sheet translation gains and losses. Interest Rate Risk Interest rate movements create a degree of risk by affecting the amount of our interest payments and the value of our fixed-rate debt. Our practice is to use interest rate swap agreements to manage our exposure to interest rate changes and, in some cases, lower the cost of borrowed funds. Machinery and Engines operations generally use fixed rate debt as a source of funding.Our objective is to minimize the cost of borrowed funds.Our policy allows us to enter into fixed-to-floating interest rate swaps and forward rate agreements to meet that objective with the intent to designate as fair value hedges at inception of the contract all fixed-to-floating interest rate swaps. Since 2006, we entered into $400 million (notional amount) of interest rate swaps designated as fair value hedges of our fixed rate long-term debt. During the first quarter 2008, our Machinery and Engines operations liquidated all of these fixed-to-floating interest rate swaps.The gain ($18 million remaining at September 30, 2008) is being amortized to earnings ratably over the remaining life of the hedged debt. Financial Products operations have a match-funding policy that addresses interest rate risk by aligning the interest rate profile (fixed or floating rate) of Cat Financial’s debt portfolio with the interest rate profile of their receivables portfolio within predetermined ranges on an on-going basis. In connection with that policy, we use interest rate derivative instruments to modify the debt structure to match assets within the receivables portfolio. This match funding reduces the volatility of margins between interest-bearing assets and interest-bearing liabilities, regardless of which direction interest rates move. Our policy allows us to use fixed-to-floating, floating-to-fixed and floating-to-floating interest rate swaps to meet the match-funding objective. To support hedge accounting, we designate fixed-to-floating interest rate swaps as fair value hedges of the fair value of our fixed-rate debt at the inception of the contract. Financial Products' practice is to designate most floating-to-fixed interest rate swaps as cash flow hedges of the variability of future cash flows at the inception of the swap contract. Financial Products liquidated fixed-to-floating interest rate swaps during 2006, 2005 and 2004, which resulted in deferred net gains.These gains ($4 million remaining at September 30, 2008) are being amortized to earnings ratably over the remaining life of the hedged debt. Gains (losses) included in current earnings [Other income (expense)]: Three Months Ended September 30, Nine Months Ended September 30, (Millions of dollars) 2008 2007 2008 2007 Fixed-to-floating interest rate swaps Machinery and Engines: Gain (loss) on designated interest rate derivatives $ — $ 14 $ 18 $ 9 Gain (loss) on hedged debt — (2 ) (9 ) — Gain (loss) on liquidated swaps – included in interest expense 1 1 3 2 Financial Products: Gain (loss) on designated interest rate derivatives 66 62 (2 ) 31 Gain (loss) on hedged debt (55 ) (64 ) 11 (33 ) Gain (loss) on liquidated swaps – included in interest expense — 1 1 2 $ 12 $ 12 $ 22 $ 11 Page12 As of September 30, 2008, $12million of deferred net losses included in equity ("Accumulated other comprehensive income (loss)" in the Consolidated Statement of Financial Position), related to Financial Products floating-to-fixed interest rate swaps, are expected to be reclassified to current earnings ("Interest expense of Financial Products" in the Consolidated Statement of Results of Operations) over the next 12 months. Commodity Price Risk Commodity price movements create a degree of risk by affecting the price we must pay for certain raw material. Our policy is to use commodity forward and option contracts to manage the commodity risk and reduce the cost of purchased materials. Our Machinery and Engines operations purchase aluminum, copper and nickel embedded in the components we purchase from suppliers. Our suppliers pass on to us price changes in the commodity portion of the component cost. In addition, we are also subject to price changes on natural gas purchased for operational use. Our objective is to minimize volatility in the price of these commodities. Our policy allows us to enter into commodity forward and option contracts to lock in the purchase price of a portion of these commodities within a four-year horizon. All such commodity forward and option contracts are undesignated.There were no net gains or losses on undesignated contracts for the three or nine months ended September 30, 2007, and no contracts were outstanding during Stock Repurchase Risk In February 2007, the Board of Directors authorized a $7.5 billion stock repurchase program, expiring on December 31, 2011.The amount of Caterpillar stock that can be repurchased under the authorization is impacted by the movements in the price of the stock.In August 2007, the Board of Directors authorized the use of derivative contracts to reduce stock repurchase volatility. In connection with our stock repurchase program, we entered into capped call transactions (“call”) with a major bank for an aggregate of 6.0 million shares.During 2008, we paid the bank premiums of $38 million for the establishment of calls for 2.5 million shares, which was accounted for as a reduction to stockholders’ equity.A call permits us to reduce share repurchase price volatility by providing a floor and cap on the price at which the shares can be repurchased.The floor, cap and strike prices for the calls were based upon the average purchase price paid by the bank to purchase our common stock to hedge these transactions.Each call will mature and be exercisable within one year after the call was established.If we exercise a call, we can elect to settle the transaction with the bank by physical settlement (paying cash and receiving shares), cash settle (receiving a net amount of cash) or net share settlement (receiving a net amount of shares).We will continue to use open market purchases in conjunction with capped call transactions to repurchase our stock. During the three and nine months ended September 30, 2008, $119 million and $219 million of cash were used to repurchase 2.2 million shares and 4.0 million shares, respectively, pursuant to calls exercised under this program. Premiums previously paid associated with these exercised calls were $34 million and $62 million, respectively.The following table summarizes the call contracts outstanding as of September 30, 2008: Stock repurchase derivative contracts outstanding at September 30, 2008 per share Contract Date Number of Shares Expiration Date Net Premiums Paid (Millions) Lower Strike Price Upper Strike Price October 1,000,000 October 2008 $ 17 $ 58.00 $ 88.00 January 2008 1,000,000 December 2008 16 50.00 80.00 Total Outstanding 2,000,000 $ 33 54.00 84.00 5. Inventories Inventories (principally using the "last-in, first-out" method) are comprised of the following: (Millions of dollars) September 30, December 31, 2008 2007 Raw materials $ 3,051 $ 2,474 Work-in-process 1,739 1,379 Finished goods 4,205 3,066 Supplies 295 285 Total inventories $ 9,290 $ 7,204 Page13 6. Investments in Unconsolidated Affiliated Companies Our investments in affiliated companies accounted for by the equity method have historically consisted primarily of a 50 percent interest in Shin Caterpillar Mitsubishi Ltd. (SCM) located in Japan.On August 1, 2008, SCM redeemed half of Mitsubishi Heavy Industries Ltd.’s (MHI’s) shares in SCM.As a result, Caterpillar now owns 67 percent of the renamed entity, Caterpillar Japan Ltd. (Cat Japan).Because Cat Japan is accounted for on a lag, Cat Japan’s August 1, 2008financial position was consolidated on September 30, 2008.Cat Japan’s results of operations will be consolidated in the fourth quarter.See Note 16 for details on this share redemption.In February 2008, we sold our 23 percent equity investment in A.S.V. Inc. (ASV) resulting in a $60 million pretax gain.Accordingly, the September 30, 2008 financial position and equity investment amounts noted below do not include ASV or Cat Japan. Combined financial information of the unconsolidated affiliated companies accounted for by the equity method (generally on a lag) was as follows: Results of Operations of unconsolidated affiliated companies: Three Months Ended Nine Months Ended September 30, September 30, (Millions of dollars) 2008 2007 2008 2007 Sales $ 1,285 $ 859 $ 3,455 $ 2,931 Cost of sales 1,063 697 2,863 2,367 Gross profit 222 162 592 564 Profit (loss) $ 16 $ 23 $ 53 $ 113 Caterpillar's profit (loss) $ 11 $ 27 $ 32 $ 51 Sales from SCM to Caterpillar for the three months ended September 30, 2008 and September 30, 2007 of $437 million and $460 million, respectively, and for the nine months ended September 30, 2008 and September 30, 2007 of $1,669 million and $1,232 million, respectively, are included in the affiliated company sales. In addition, SCM purchases of Caterpillar products were $95 million and $69 million for the three months ended September 30, 2008 and September 30, 2007, respectively, and $353 million and $202 million for the nine months ended September 30, 2008 and September 30, 2007, respectively. Second quarter 2007 Equity in profit of unconsolidated affiliated companies reflected a $13 million after tax charge for net adjustments related to revenue recognition, deferred tax valuation allowances and environmental liabilities that were identified during due diligence procedures with SCM. These adjustments were recorded by SCM in the third quarter 2007 and are reflected in the tables above. Financial Position of unconsolidated affiliated companies: September 30, December 31, (Millions of dollars) 2008 2007 Assets: Current assets $ 238 $ 2,062 Property, plant and equipment – net 225 1,286 Other assets 29 173 492 3,521 Liabilities: Current liabilities 222 1,546 Long-term debt due after one year 105 269 Other liabilities 24 393 351 2,208 Ownership $ 141 $ 1,313 Caterpillar's investments in unconsolidated affiliated companies: (Millions of dollars) Investments in equity method companies $ 70 $ 582 Plus: Investments in cost method companies 30 16 Total investments in unconsolidated affiliated companies $ 100 $ 598 Page14 7. Intangible Assets and Goodwill A.Intangible assets Intangible assets are comprised of the following: (Dollars in millions) Weighted Amortizable Life (Years) September 30, 2008 December 31, 2007 Customer relationships 18 $ 407 $ 366 Intellectual property 11 212 195 Other 11 113 81 Total finite-lived intangible assets – gross 15 732 642 Less: Accumulated amortization (196 ) (167 ) Intangible assets – net $ 536 $ 475 During the third quarter of 2008, the Cat Japan share redemption resulted in additional finite-lived intangible assets of $55 million.During the second quarter of 2008, we acquired finite-lived intangible assets of $17 million due to the purchase of Lovat Inc.See Note 16 for details on these business combinations.Also during the second quarter of 2008, we acquired finite-lived intangible assets of $32 million from other acquisitions. Amortization expense on intangible assets for the three and nine months ended September 30, 2008 was $12 million and $44 million, respectively.Amortization expense for the three and nine months ended September 30, 2007 was $10 million and $30 million, respectively.Amortization expense related to intangible assets is expected to be: (Millions of dollars) 2008 2009 2010 2011 2012 Thereafter $ 57 $ 60 $ 58 $ 49 $ 43 $ 313 B.Goodwill On an annual basis, we test goodwill for impairment in accordance with Statement of Financial Accounting Standards No. 142 "Goodwill and Other Intangible Assets."Goodwill is tested for impairment between annual tests whenever events or circumstances make it more likely than not that an impairment may have occurred.No goodwill was impaired or disposed of during the nine months ended September 30, 2008. During the third quarter of 2008, the Cat Japan share redemption resulted in $199 million of goodwill.Also during the third quarter of 2008, we acquired net assets with related goodwill of $41 million as part of the purchase of Gremada Industries, Inc.During the second quarter of 2008, we acquired net assets with related goodwill of $22 million as part of the purchase of Lovat Inc.See Note 16 for details on these business combinations.Also during the second quarter of 2008, we acquired net assets with related goodwill of $8 million from other acquisitions. The changes in carrying amount of the goodwill by reportable segment for the nine months ended September 30, 2008 were as follows: Building Construction EAME Electric Heavy Construction Industrial Power Infrastructure Large Power Marine & Petroleum All Consolidated (Millions of dollars) Products Operations Power & Mining Systems Development Systems 2 Power 2 Other 1 Total Balance at December 31, 2007 $ 4 $ 51 $ 203 $ 14 $ 478 $ 33 $ 569 $ 60 $ 551 $ 1,963 Business combinations — 270 270 Other adjustments — 1 1 Balance at September 30, 2008 $ 4 $ 51 $ 203 $ 14 $ 478 $ 33 $ 569 $ 60 $ 822 $ 2,234 1 All Other includes operating segments included in “All Other” category (See Note 13). 2 As discussed in Note 13, our reportable segments were changed in the first quarter of 2008. As a result, goodwill of $60 million was reallocated from the Large Power Systems reportable segment to the newly formed Marine & Petroleum Power reportable segment. Page15 8. Available-For-Sale Securities Financial Products, primarily Cat Insurance, has investments in certain debt and equity securities that have been classified as available-for-sale in accordance with Statement of Financial Accounting Standards No. 115 (SFAS 115), “Accounting for Certain Investments in Debt and Equity Securities” and recorded at fair value based upon quoted market prices. These fair values are included in "Other assets" in the Consolidated Statement of Financial Position. Unrealized gains and losses arising from the revaluation of available-for-sale securities are included, net of applicable deferred income taxes, in equity ("Accumulated other comprehensive income (loss)" in the Consolidated Statement of Financial Position).Realized gains and losses on sales of investments are generally determined using the FIFO ("first-in, first-out") method for debt instruments and the specific identification method for equity securities.Realized gains and losses are included in "Other income (expense)" in the Consolidated Statement of Results of Operations. September 30, 2008 December 31, 2007 Unrealized Unrealized Pretax Net Pretax Net (Millions of dollars) Cost Basis Gains (Losses) Fair Value Cost Basis Gains (Losses) Fair Value Government debt $ 317 $ — $ 317 $ 319 $ 1 $ 320 Corporate bonds 789 (67 ) 722 775 (4 ) 771 Equity securities 182 (16 ) 166 168 28 196 Total $ 1,288 $ (83 ) $ 1,205 $ 1,262 $ 25 $ 1,287 Investments in an unrealized loss position that are not other-than-temporarily impaired: September 30, 2008 Less than 12 months 1 12 months or more 1 Total (Millions of dollars) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Government debt $ 103 $ 1 $ 16 $ 1 $ 119 $ 2 Corporate bonds 519 45 127 22 646 67 Equity securities 94 23 6 4 100 27 Total $ 716 $ 69 $ 149 $ 27 $ 865 $ 96 December 31, 2007 Less than 12 months 1 12 months or more 1 Total (Millions of dollars) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Government debt $ 22 $ — $ 96 $ 1 $ 118 $ 1 Corporate bonds 269 4 163 4 432 8 Equity securities 55 5 1 — 56 5 Total $ 346 $ 9 $ 260 $ 5 $ 606 $ 14 1 Indicates length of time that individual securities have been in a continuous unrealized loss position. The fair value of the available-for-sale debt securities at September 30, 2008, by contractual maturity, is shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to prepay and creditors may have the right to call obligations. (Millions of dollars) Fair Value Due in one year or less $ 76 Due after one year through five years $ 206 Due after five years through ten years $ 204 Due after ten years $ 553 Page16 Proceeds from sales of investments in debt and equity securities during the three and nine months ended September 30, 2008 were $119million and $292 million, respectively.Proceeds from sales of investments in debt and equity securities during the three and nine months ended September 30, 2007 were $77million and $196 million, respectively. Gross gains of $5 million and $16 million, and gross losses of $9 million and $18 million were included in current earnings for the three and nine months ended September 30, 2008, respectively.Gross gains of $3 million and $9 million, and gross losses of $1 million and $2 million were included in current earnings for the three and nine months ended September 30, 2007, respectively.Losses related to impairment write-downs during 2008 were not significant. 9. Postretirement Benefits A.Pension and postretirement benefit costs (Millions of dollars) U.S. Pension Benefits Non-U.S. Pension Benefits Other Postretirement Benefits September 30, September 30, September 30, 2008 2007 2008 2007 2008 2007 For the three months ended: Components of net periodic benefit cost: Service cost $ 49 $ 47 $ 22 $ 17 $ 22 $ 22 Interest cost 157 148 40 32 76 74 Expected return on plan assets (220 ) (210 ) (50 ) (40 ) (34 ) (33 ) Amortization of: Net asset existing at adoption of SFAS 87/106 — — 1 — — — Prior service cost /(credit) 1 8 14 1 2 (8 ) (9 ) Net actuarial loss /(gain) 33 53 8 13 16 20 Total cost included in operating profit $ 27 $ 52 $ 22 $ 24 $ 72 $ 74 (Millions of dollars) U.S. Pension Benefits Non-U.S. Pension Benefits Other Postretirement Benefits September 30, September 30, September 30, 2008 2007 2008 2007 2008 2007 For the nine months ended: Components of net periodic benefit cost: Service cost $ 149 $ 139 $ 64 $ 52 $ 65 $ 67 Interest cost 471 446 118 95 230 222 Expected return on plan assets (661 ) (630 ) (150 ) (122 ) (103 ) (98 ) Amortization of: Net asset existing at adoption of SFAS 87/106 — — 1 1 1 1 Prior service cost /(credit) 1 24 43 3 5 (26 ) (27 ) Net actuarial loss /(gain) 100 160 24 40 48 59 Adjustment for subsidiary pension plan 2 — 44 — Total cost included in operating profit $ 83 $ 202 $ 60 $ 71 $ 215 $ 224 Weighted-average assumptions used to determine net cost: Discount rate 5.8 % 5.5 % 5.3 % 4.8 % 5.8 % 5.5 % Expected return on plan assets 9.0 % 9.0 % 7.6 % 7.7 % 9.0 % 9.0 % Rate of compensation increase 4.5 % 4.0 % 4.0 % 4.0 % 4.4 % 4.0 % 1 Prior service costs for both pension and other postretirement benefits are generally amortized using the straight-line method over the average remaining service period to the full retirement eligibility date of employees expected to receive benefits from the plan amendment. For other postretirement benefit plans in which all or almost all of the plan's participants are fully eligible for benefits under the plan, prior service costs are amortized using the straight-line method over the remaining life expectancy of those participants. 2 Second quarter 2007 charge to recognize previously unrecorded liabilities related to a subsidiary pension plan. Although we have no ERISA (Employee Retirement Income Security Act) funding requirements in 2008, we made $328 million of contributions to pension plans during the nine months ended September 30, 2008 and we currently anticipate additional contributions of approximately $110 million during the remainder of the year. Page17 As discussed in Note 2, we adopted the year-end measurement date provisions of SFAS 158 as of January 1, 2008. B.Defined contribution benefit costs Total company costs related to U.S. and non-U.S. defined contribution plans were as follows: Three Months Ended September 30, Nine Months Ended September 30, (Millions of dollars) 2008 2007 2008 2007 U.S. Plans $ 16 $ 39 $ 99 $ 142 Non-U.S. Plans 8 7 25 22 $ 24 $ 46 $ 124 $ 164 10. Guarantees and Product Warranty We have guaranteed to repurchase loans of certain Caterpillar dealers from third-party lenders in the event of default. These guarantees arose in conjunction with Cat Financial's relationship with third-party dealers who sell Caterpillar equipment. These guarantees generally have one-year terms and are both secured and unsecured. Additionally, we have provided an indemnity to a third-party insurance company for potential losses related to performance bonds issued on behalf of Caterpillar dealers.The bonds are issued to insure governmental agencies against nonperformance by certain Caterpillar dealers. We provide loan guarantees to third-party lenders for financing associated with machinery purchased by customers.These guarantees have varying terms and are secured by the machinery. In addition, Cat Financial participates in standby letters of credit issued to third parties on behalf of their customers. These standby letters of credit have varying terms and beneficiaries and are secured by customer assets. Cat Financial has provided a limited indemnity to a third-party bank for $27 million resulting from the assignment of certain leases to that bank. The indemnity is for the possibility that the insurers of these leases would become insolvent. The indemnity expires December15, 2012 and is unsecured. No loss has been experienced or is anticipated under any of these guarantees. At September 30, 2008 and December31, 2007, the related liability was $15 million and $12 million, respectively. The maximum potential amounts of future payments (undiscounted and without reduction for any amounts that may possibly be recovered under recourse or collateralized provisions) we could be required to make under the guarantees are as follows: (Millions of dollars) September 30, December 31, 2008 2007 Guarantees with Caterpillar dealers $ 608 $ 363 Guarantees with customers 143 53 Limited indemnity 27 30 Guarantees – other 42 39 Total guarantees $ 820 $ 485 Our product warranty liability is determined by applying historical claim rate experience to the current field population and dealer inventory.Generally, historical claim rates are based on actual warranty experience for each product by machine model/engine size.Specific rates are developed for each product build month and are updated monthly based on actual warranty claim experience. (Millions of dollars) 2008 Warranty liability, January 1 $ 1,045 Reduction in liability (payments) (796 ) Increase in liability (new warranties) 924 Warranty liability, September 30 $ 1,173 Page18 (Millions of dollars) 2007 Warranty liability, January 1 $ 953 Reduction in liability (payments) (906 ) Increase in liability (new warranties) 998 Warranty liability, December 31 $ 1,045 11. Computations of Profit Per Share Three Months Ended September 30, Nine Months Ended September 30, (Dollars in millions except per share data) 2008 2007 2008 2007 I. Profit for the period (A): $ 868 $ 927 $ 2,896 $ 2,566 II. Determination of shares (in millions): Weighted-average number of common shares outstanding (B) 607.0 638.3 613.2 641.0 Shares issuable on exercise of stock awards, net of shares assumed to be purchased out of proceeds at average market price 17.8 21.7 20.0 21.7 Average common shares outstanding for fully diluted computation (C) 624.8 660.0 633.2 662.7 III. Profit per share of common stock: Assuming no dilution (A/B) $ 1.43 $ 1.45 $ 4.72 $ 4.00 Assuming full dilution (A/C) $ 1.39 $ 1.40 $ 4.57 $ 3.87 SARs and stock options to purchase 4,857,021 common shares were outstanding for both the three and nine months ended September 30, 2008, but were not included in the computation of diluted earnings per share because the effect would have been antidilutive.For the nine months ended September 30, 2007, there were outstanding SARs and stock options to purchase 9,670,104 common shares, which were not included in the computation of diluted earnings per share because the effect would have been antidilutive.There were no antidilutive stock awards outstanding for the three months ended September 30, 2007. 12. Environmental, Legal and Tax Matters The company is regulated by federal, state and international environmental laws governing our use, transport and disposal of substances and control of emissions. In addition to governing our manufacturing and other operations, these laws often impact the development of our products, including, but not limited to, required compliance with air emissions standards applicable to internal combustion engines. Compliance with these existing laws has not had a material impact on our capital expenditures, earnings or competitive position. We are engaged in remedial activities at a number of locations, often with other companies, pursuant to federal and state laws.When it is probable we will pay remedial costs at a site and those costs can be reasonably estimated, the costs are charged against our earnings.In formulating that estimate, we do not consider amounts expected to be recovered from insurance companies or others.The amount recorded for environmental remediation is not material and is included in “Accrued expenses” in the Consolidated Statement of Financial Position. We cannot reasonably estimate costs at sites in the very early stages of remediation.Currently, we have a few sites in the very early stages of remediation and there is no more than a remote chance that a material amount for remedial activities at any individual site, or at all sites in the aggregate, will be required. On May 14, 2007, the U.S. Environmental Protection Agency (EPA) issued a Notice of Violation to Caterpillar Inc., alleging various violations of Clean Air Act Sections 203, 206 and 207.EPA claims that Caterpillar violated such sections by shipping engines and catalytic converter after-treatment devices separately, introducing into commerce a number of uncertified and/or misbuilt engines and failing to timely report emissions-related defects.Caterpillar is currently engaging in negotiations with EPA to resolve these issues, but it is too early in the process to place precise estimates on the potential exposure to penalties.However, Caterpillar is cooperating with EPA and, based upon initial discussions and although penalties could potentially exceed $100,000, management does not believe that this issue will have a material adverse impact on our financial position. Page19 We have disclosed certain individual legal proceedings in this filing.Additionally, we are involved in other unresolved legal actions that arise in the normal course of business. The most prevalent of these unresolved actions involve disputes related to product design, manufacture and performance liability (including claimed asbestos and welding fumes exposure), contracts, employment issues or intellectual property rights.Although it is not possible to predict with certainty the outcome of these unresolved legal actions, we believe that these actions will not individually or in the aggregate have a material adverse effect on our consolidated financial position, liquidity or results of operations. On September 29, 2004, Kruse Technology Partnership (Kruse) filed a lawsuit against Caterpillar in the United States District Court for the Central District of California alleging that certain Caterpillar engines built from October 2002 to the present infringe upon certain claims of three of Kruse's patents on engine fuel injection timing and combustion strategies.Kruse seeks monetary damages, injunctive relief and a finding that the alleged infringement by Caterpillar was willful.Caterpillar denies Kruse's allegations, believes they are without merit and filed a counterclaim seeking a declaration from the court that Caterpillar is not infringing upon Kruse's patents and that the patents are invalid and unenforceable.The counterclaim filed by Caterpillar is pending and a trial date has been scheduled for February 2009.In the opinion of management, the ultimate disposition of this matter will not have a material adverse effect on our consolidated financial position, liquidity or results of operations. We have recorded income tax expense at U.S. tax rates on all profits, except for undistributed profits of non-U.S. subsidiaries which are considered indefinitely reinvested.While uncertain, it ispossible that we will change our assertion related to undistributed profits of certain non-U.S. subsidiaries in the near term resulting in the recognition of a significant tax benefit. 13. Segment Information A. Basis for segment information Caterpillar is organized based on a decentralized structure that has established responsibilities to continually improve business focus and increase our ability to react quickly to changes in the global business cycle, customer needs and competitors' actions. Our current structure uses a product, geographic matrix organization comprised of multiple profit and cost center divisions. In the first quarter of 2008, our internal measurement system was changed to reflect a revised set of responsibilities for divisions as follows: § Product and component divisions are profit centers primarily responsible for product management, development, external sales and ongoing support. Inter-segment sales of components may also be a source of revenue for these divisions. Previously product division revenue was primarily inter-segment sales of finished products to machinery marketing divisions. § Manufacturing divisions are profit centers primarily responsible for the manufacture of products and/or components within a geographic region. Inter-segment sales of components, machines and/or engines to product divisions are the primary sources of revenue for these divisions. Previously manufacturing divisions’ inter-segment sales were primarily to machinery marketing or product divisions. § Service divisions are cost centers primarily responsible for the performance of corporate functions and to provide centralized services.They also perform certain support functions globally (e.g. Finance, Information Technology and Human Resources) that were previously included in product, component, manufacturing and machinery marketing divisions. § Machinery marketing divisions are cost centers primarily responsible for marketing through dealers within a geographic region.These divisions were previously profit centers responsible for external sales. Caterpillar is a highly integrated company. Some product and component divisions also have marketing and/or manufacturing responsibilities. In addition, some geographically based manufacturing divisions also have product management, development, external sales and ongoing support responsibilities.One of our profit centers provides various financial services to our customers and dealers. Also in the first quarter of 2008, a new profit center was formed through restructuring the Large Power Systems and Power Systems & OEM Solutions reportable segments.The new profit center, Marine & Petroleum Power Division is a reportable segment primarily responsible for the product management, development, marketing, external sales and ongoing support of reciprocating engines supplied to the marine and petroleum industries.The division also includes manufacturing of certain reciprocating engines for marine, petroleum and electric power applications.In addition, certain marketing functions previously included in Power Systems & OEM Solutions were transferred to Large Power Systems and Motion & Power Control Division (included in “All Other”). The segment information for 2007 has been retrospectively adjusted to conform to the 2008 presentation. Page20 We have developed an internal measurement system to evaluate performance and to drive continuous improvement. This measurement system, which is not based on U.S. GAAP, is intended to motivate desired behavior of employees and drive performance.It is not intended to measure a division's contribution to enterprise results. The sales and cost information used for internal purposes varies significantly from our consolidated externally reported information, resulting in substantial reconciling items.Each division has specific performance targets and is evaluated and compensated based on achieving those targets. Performance targets differ from division to division; therefore, meaningful comparisons cannot be made among the profit, service or machinery marketing divisions.It is the comparison of actual results to budgeted results that makes our internal reporting valuable to management.Consequently, we feel that the financial information required by Statement of Financial Accounting Standards No. 131 (SFAS 131), "Disclosures about Segments of an Enterprise and Related Information" has limited value for our external readers. Due to Caterpillar's high level of integration and our concern that segment disclosures based on SFAS 131 requirements have limited value to external readers, we are continuing to disclose financial results for our three principal lines of business (Machinery, Engines and Financial Products) in our Management's Discussion and Analysis beginning on page 30. B. Description of segments The profit center divisions meet the SFAS131 definition of "operating segments;" however, the service and machinery marketing divisions do not.Following is a brief description of our nine reportable segments and the business activities included in the “All Other” category. Building Construction Products: Primarily responsible for product management, development, manufacture, external sales and ongoing support of light construction machines and select work tools. EAME Operations: Primarily responsible for the manufacture of medium and large excavators, medium wheel loaders, articulated trucks, medium track-type tractors, wheel and small excavators and certain machine components in Europe, Africa and the Commonwealth of Independent States (CIS).Also responsible for product management, development, manufacture, external sales and ongoing support of paving products and select work tools. Electric Power:Primarily responsible for product management, development, manufacture, marketing, external sales and ongoing support of reciprocating engine powered generator sets as well as integrated systems used in the electric power generation industry. Heavy Construction & Mining: Primarily responsible for product management, development, external sales and ongoing support of mining trucks, quarry and construction trucks, large and medium track-type tractors, large wheel loaders, wheel tractor scrapers and track-type loaders. Industrial Power Systems: Primarily responsible for product management, development, manufacture and ongoing support of reciprocating engines supplied to industrial, agricultural, electric power and marine industries and Caterpillar machinery.Also responsible for the marketing and external sales of industrial, agricultural and certain electric power engines. Infrastructure Development:Primarily responsible for product management, development, external sales and ongoing support of medium wheel loaders, medium and large excavators, motor graders, articulated trucks, powertrain components and wheeled excavators. Large Power Systems:Primarily responsible for product management, development, manufacture and ongoing support of reciprocating engines supplied to Caterpillar machinery and the electric power, on-highway vehicle, petroleum, marine and industrial industries.Also responsible for engine component manufacturing and the marketing and external sales of on-highway vehicle engines. Marine & Petroleum Power: Primarily responsible for the product management, development, marketing, external sales and ongoing support of reciprocating engines supplied to the marine and petroleum industries.The division also includes manufacturing of certain reciprocating engines for marine, petroleum and electric power applications. Financing& Insurance Services:Provides financing to customers and dealers for the purchase and lease of Caterpillar and other equipment, as well as some financing for Caterpillar sales to dealers.Financing plans include operating and finance leases, installment sale contracts, working capital loans and wholesale financing plans. The division also provides various forms of insurance to customers and dealers to help support the purchase and lease of our equipment. All Other:Primarily includes activities such as: the regional manufacturing of construction and mining machinery and components in Latin America, North America and Asia; the design, manufacture, marketing, external sales and ongoing support of machinery and engine components, electronics and control systems; the design, manufacture, marketing, external sales and ongoing support of turbines; logistics services for Caterpillar and other companies; the design, manufacture, remanufacture, maintenance and services of rail-related products and services; remanufacturing of Caterpillar engines and components and remanufacturing services for other companies;the design, manufacture, external sales and ongoing support of forestry machinery; and the manufacturing of construction and mining machinery and components, marketing, external sales and ongoing support of machinery, engines and components in Japan. Page21 C. Segment measurement and reconciliations There are several accounting differences between our segment reporting and our external reporting. Our segments are measured on an accountable basis; therefore, only those items for which divisional management is directly responsible are included in the determination of segment profit (loss) and assets. The following is a list of the more significant accounting differences: § Generally, liabilities are managed at the corporate level and are not included in segment operations. Segment accountable assets generally include inventories, receivables and property, plant and equipment. § Segment inventories and cost of sales are valued using a current cost methodology. § Postretirement benefit expenses are split; segments are generally responsible for service and prior services costs, with the remaining elements of net periodic benefit cost included as a methodology difference. § Currency exposures are generally managed at the corporate level and the effects of changes in exchange rates on results of operations within the year are not included in segment results.The net difference created in the translation of revenues and costs between exchange rates used for U.S. GAAP reporting and exchange rates used for segment reporting are recorded as a methodology difference. § Interest expense is imputed (i.e., charged) to profit centers based on their level of accountable assets. § Accountable profit is determined on a pretax basis. Effective the first quarter of 2008 we made the following changes to our segment reporting methodology: § Manufacturing divisions value inter-segment sales of machines on a manufacturing fee basis.Previously these transactions were valued at market-based transfer prices. § Service divisions are primarily treated as cost centers.Previously, service divisions primarily charged segments for services provided. § Machinery marketing divisions are treated as cost centers.These divisions were previously treated as profit centers responsible for external sales.External sales are now the responsibility of product divisions. The information for 2007 has been retrospectively adjusted to conform to the 2008 presentation. Reconciling items are created based on accounting differences between segment reporting and our consolidated, external reporting. Please refer to pages 23 to 26 for financial information regarding significant reconciling items. Most of our reconciling items are self-explanatory given the above explanations of accounting differences. However, for the reconciliation of profit, we have grouped the reconciling items as follows: § Cost centers:The costs related to service and machinery marketing divisions are primarily treated as cost centers and are not charged to segments. § Corporate costs: Certain corporate costs are not charged to our segments. These costs are related to corporate requirements and strategies that are considered to be for the benefit of the entire organization. § Timing: Timing differences in the recognition of costs between segment reporting and consolidated external reporting. § Methodology differences: See previous discussion of significant accounting differences between segment reporting and consolidated external reporting. Page22 Business Segments Three Months Ended September 30, (Millions of dollars) Machinery and Engines 2008 Building Construction Products EAME Operations Electric Power Heavy Construction & Mining Industrial Power Systems Infrastructure Development Large Power Systems Marine & Petroleum Power All Other Total Machinery & Engines Financing & Insurance Services Total External sales and revenues $ 810 $ 233 $ 955 $ 2,451 $ 515 $ 2,445 $ 801 $ 1,085 $ 2,799 $ 12,094 $ 958 $ 13,052 Inter-segment sales & revenues 10 656 9 81 237 12 1,415 21 2,908 5,349 — 5,349 Total sales and revenues $ 820 $ 889 $ 964 $ 2,532 $ 752 $ 2,457 $ 2,216 $ 1,106 $ 5,707 $ 17,443 $ 958 $ 18,401 Depreciation and amortization $ 6 $ 24 $ 6 $ 2 $ 13 $ 1 $ 48 $ 4 $ 163 $ 267 $ 196 $ 463 Imputed interest expense $ 5 $ 13 $ 6 $ 4 $ 6 $ 5 $ 15 $ 4 $ 91 $ 149 $ 294 $ 443 Accountable profit (loss) $ 30 $ 29 $ 119 $ 430 $ 45 $ 200 $ 226 $ 149 $ 637 $ 1,865 $ 173 $ 2,038 Accountable assets at September 30, 2008 $ 625 $ 1,742 $ 883 $ 444 $ 829 $ 696 $ 1,941 $ 594 $ 15,088 $ 22,842 $ 33,057 $ 55,899 Capital Expenditures $ 7 $ 46 $ 15 $ — $ 31 $ — $ 79 $ 17 $ 438 $ 633 $ 398 $ 1,031 Machinery and Engines 2007 Building Construction Products EAME Operations Electric Power Heavy Construction & Mining Industrial Power Systems Infrastructure Development Large Power Systems Marine & Petroleum Power All Other Total Machinery & Engines Financing & Insurance Services Total External sales and revenues $ 879 $ 220 $ 798 $ 2,247 $ 440 $ 2,068 $ 749 $ 739 $ 2,458 $ 10,598 $ 937 $ 11,535 Inter-segment sales & revenues 10 591 8 11 181 11 1,096 16 2,316 4,240 1 4,241 Total sales and revenues $ 889 $ 811 $ 806 $ 2,258 $ 621 $ 2,079 $ 1,845 $ 755 $ 4,774 $ 14,838 $ 938 $ 15,776 Depreciation and amortization $ 8 $ 24 $ 5 $ 1 $ 17 $ 1 $ 46 $ 4 $ 127 $ 233 $ 173 $ 406 Imputed interest expense $ 5 $ 11 $ 6 $ 3 $ 5 $ 3 $ 14 $ 3 $ 79 $ 129 $ 293 $ 422 Accountable profit (loss) $ 67 $ 73 $ 115 $ 472 $ 50 $ 264 $ 186 $ 56 $ 589 $ 1,872 $ 202 $ 2,074 Accountable assets at December 31, 2007 $ 648 $ 1,553 $ 826 $ 494 $ 715 $ 476 $ 1,740 $ 397 $ 11,141 $ 17,990 $ 30,571 $ 48,561 Capital Expenditures $ 8 $ 40 $ 10 $ — $ 17 $ — $ 52 $ 7 $ 203 $ 337 $ 357 $ 694 Business Segments Nine Months Ended September 30, (Millions of dollars) Machinery and Engines 2008 Building Construction Products EAME Operations Electric Power Heavy Construction & Mining Industrial Power Systems Infrastructure Development Large Power Systems Marine & Petroleum Power All Other Total Machinery & Engines Financing & Insurance Services Total External sales and revenues $ 2,724 $ 756 $ 2,560 $ 7,216 $ 1,566 $ 7,414 $ 2,480 $ 2,877 $ 8,191 $ 35,784 $ 2,900 $ 38,684 Inter-segment sales & revenues 38 2,193 22 157 681 51 3,841 52 8,318 15,353 6 15,359 Total sales and revenues $ 2,762 $ 2,949 $ 2,582 $ 7,373 $ 2,247 $ 7,465 $ 6,321 $ 2,929 $ 16,509 $ 51,137 $ 2,906 $ 54,043 Depreciation and amortization $ 18 $ 73 $ 17 $ 7 $ 41 $ 3 $ 136 $ 11 $ 456 $ 762 $ 575 $ 1,337 Imputed interest expense $ 15 $ 38 $ 18 $ 11 $ 18 $ 14 $ 42 $ 9 $ 262 $ 427 $ 863 $ 1,290 Accountable profit (loss) $ 248 $ 219 $ 301 $ 1,276 $ 174 $ 720 $ 729 $ 409 $ 1,996 $ 6,072 $ 572 $ 6,644 Accountable assets at September 30, 2008 $ 625 $ 1,742 $ 883 $ 444 $ 829 $ 696 $ 1,941 $ 594 $ 15,088 $ 22,842 $ 33,057 $ 55,899 Capital Expenditures $ 19 $ 122 $ 29 $ — $ 68 $ — $ 229 $ 41 $ 832 $ 1,340 $ 1,118 $ 2,458 Machinery and Engines 2007 Building Construction Products EAME Operations Electric Power Heavy Construction & Mining Industrial Power Systems Infrastructure Development Large Power Systems Marine & Petroleum Power All Other Total Machinery & Engines Financing &
